Name: COMMISSION REGULATION (EC) No 273/95 of 10 February 1995 amending Regulation (EC) No 2118/94 and increasing to 500 490 tonnes the amount of cereals held by the German intervention agency for which a standing invitation to tender for resale on the internal market has been opened
 Type: Regulation
 Subject Matter: trade policy;  plant product;  Europe;  marketing
 Date Published: nan

 No L 32/2 Official Journal of the European Communities 11 . L. COMMISSION REGULATION (EC) No 273/95 of 10 February 1995 amending Regulation (EC) No 2118/94 and increasing to 500 490 tonnes the amount of cereals held by the German intervention agency for which a standing invitation to tender for resale on the internal market has been opened whereas the Management Committee tor Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (2), as amended by Regulation (EC) No 120/94 (3), lays down the procedure and conditions governing the offer for sale of cereals held by intervention agencies ; Whereas Commission Regulation (EC) No 21 18/94 (4), as last amended by Regulation (EC) No 3015/94 0, opened a standing invitation to tender for the resale on the internal market of 400 490 tonnes of cereals held by the German intervention agency ; Whereas in the present situation on the market the quan ­ tity of bread-making wheat held by the German interven ­ tion agency put up for sale on the internal market of the Community should be increased to 100 000 tonnes ; Whereas the market situation for bread-making wheat is characterized by abnormally high prices by comparison with the support prices ; whereas no account should be taken therefore of the market price in the appraisal of tenders, and a minimum price should be fixed in excess of the intervention price ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EC) No 2118/94, ' 100 000 tonnes of bread-making wheat' is replaced by '200 000 tonnes of bread-making wheat'. Article 2 The following Article 2a is inserted : Article 2a Notwithstanding Article 5 (1 ) of Regulation (EEC) Nc 2131 /93, the highest bid exceeding the minimum price of ECU 135,96 per tonne of bread-making wheat shall be accepted. The minimum price shall be raised by monthly increases, to be applied to the intervention prices as laid down in Council Regula ­ tion (EC) No 1867/94 Q. 0 OJ No L 197, 30 . 7. 1994, p. 3 .' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Membei States. Done at Brussels, 10 February 1995 For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p . 21 . (2) OJ No L 191 , 31 . 7 . 1993, p. 76. 0 OJ No L 21 , 26. 1 . 1994, p. 1 . 0 OJ No L 224, 30 . 8 . 1994, p . 8 . 0 OJ No L 320, 13 . 12. 1994, p. 14